Citation Nr: 0939233	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to asbestos exposure and/or PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that the Veteran filed two 
substantive appeals (VA Form 9), one in August 2006 and 
another in June 2007.  Both times he requested a BVA hearing, 
which has not been conducted.  The Veteran's representative's 
January 2008 Appeal Pre-Certification Review (in lieu of VA 
Form 646) indicated that the Veteran had not requested a 
hearing.  While the latter is the most recently received 
correspondence on the matter, the AMC/RO must clarify whether 
the Veteran wants a Board hearing.  If so, such hearing must 
be scheduled.  Thereafter, the case must be returned to the 
Board.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 
(2008).  If the Veteran does not want a Board hearing, the 
AMC/RO must conduct additional development as outlined below.

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).  As explained below, the facts and 
circumstances of this case require new VA PTSD and 
respiratory examinations and fulfillment of notice 
requirements.  The Veteran contends, in essence, that he has 
PTSD due to confirmed combat in World War II and that his 
alleged PTSD or alleged asbestos exposure caused his sleep 
apnea.  The relevant evidence of record is briefly summarized 
below.  

The Veteran's December 1943 service entrance examination and 
April 1946 separation examination showed normal respiratory 
and psychiatric evaluations.  His service personnel records 
confirmed combat exposure.  

In April 2006, the Veteran first sought VA psychiatric 
treatment, and he was diagnosed as having mild, recurrent 
major depressive disorder and rule out PTSD.  In May 2006, 
the Veteran was found to have a vitamin B12 deficiency, which 
could have interfered with his cognitive abilities.  The 
physician noted the Veteran's wartime memories and that he 
had wartime dreams up until five years earlier.  

During his July 2006 VA PTSD examination, the Veteran was 
diagnosed as having a phase of life problem, and the 
psychologist stated the increase in mild symptoms could be 
best described as a phase of life problem secondary to his 
retirement and his wife's diagnosis and progression of 
Alzheimer's disease.  The psychologist acknowledged the 
Veteran's combat exposure and his increase in intrusive 
[wartime] thoughts since his retirement.  He reported having 
intrusive thoughts related to his combat experience occurring 
once or twice a day, and his combat related dreams have 
ceased since be began using a CPAP machine for his sleep 
apnea.  He also reported some mild symptoms of increased 
arousal, primarily difficulties with concentration and short 
term memory.  The psychologist found no evidence of 
significant social or occupational impairment secondary to 
his mild symptoms and concluded that he did not meet Criteria 
B and C for PTSD.  Furthermore, the psychologist opined that 
since the Veteran did not meet the diagnostic criteria for 
PTSD, he did not have sleep apnea secondary to PTSD.  

The Veteran's July 2006 respiratory VA examination noted his 
diagnosis of sleep apnea in 1989, but there are no treatment 
records prior to 2005 associated with his claims file.  The 
examiner found that his sleep apnea was markedly improved 
with treatment, which was noted as use of a CPAP machine, and 
the Veteran had no significant residual disability.  His 
lungs were clear and had no evidence of pulmonary 
hypertension.  The examiner noted that the Veteran's 
complaints were suggestive of narcolepsy at its inception, 
but this diagnosis was never made.  

A September 2006 VA mental health treatment record noted that 
the Veteran had a negative PTSD screen, because he only 
answered affirmatively to the question that in the past month 
he went out of his way to avoid thinking of or getting into a 
situation that reminded him of a horrible experience that had 
happened to him.  However, during a December 2006 
neuropsychology consultation, the psychologist noted that 
should the Veteran be diagnosed by his treating physician 
with clinically significant PTSD-related symptomatology, the 
Veteran should be referred to the PTSD program for group 
treatment given his strong report of benefit from group 
interactions with same-aged peers who went through similar 
wartime experiences.  

In a February 2007 statement, the Veteran listed PTSD 
stressors and that the ship on which he served was covered 
with asbestos.  

On his June 2007 substantive appeal, the Veteran stated that 
PTSD comes and goes, but still plays a major part in his 
daily life.  He requested a new VA examination.  He explained 
that when the destroyer ship was damaged in an attack, 
everyone on board was exposed to asbestos.  

In the September 2009 Appellant's Brief, the Veteran's 
representative stated that the Veteran had not received 
proper VA examinations with medical opinion regarding 
etiology of the issues on appeal and military service.  The 
representative pointed out that the mental health evaluations 
all stated that the Veteran's combat exposure affected his 
sleeping and behavior.  

Under these circumstances and considering the failure of the 
last VA examination to adequately address the issues on 
appeal, including a failure to discuss exposure to asbestos, 
the Board determines that there is a duty to provide new VA 
psychiatric and respiratory examinations that include 
opinions that fully address the Veteran's confirmed combat 
stressors as well as whether the Veteran's asbestos exposure 
and/or claimed PTSD caused or aggravated his sleep apnea.  
See 38 C.F.R. §§ 3.159(c)(4), 3.310 (2009).  

The Board also finds that the record raises a claim for 
service connection for asbestos-related lung disease.  This 
matter must be developed and adjudicated by the AMC/RO.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 557 (2008) (noting 
that "the Board itself commits error by failing to address 
issues reasonably raised by the record"); accord Szemraj v. 
Principi, 357 F.3d 1370, 1376 (Fed.Cir.2004) (discussing VA's 
duty to "give a sympathetic reading to the veteran's filings 
to determine all claims for recovery supported by a liberal 
construction of those allegations").

Additionally, the Veteran should be informed of the 
information and evidence needed to establish entitlement to 
secondary service connection.  Under 38 C.F.R. § 3.310 (a), 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, essentially codified Allen 
and added language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.  

Lastly, copies of all outstanding relevant records of 
treatment, VA and non-VA, (i.e., relating to evaluation or 
treatment for PTSD and sleep apnea) should be obtained and 
made part of the claims file.  38 C.F.R. § 3.159(c)(1)(2) 
(2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must contact the Veteran to 
determine if he wants a Board hearing.  If 
so, such hearing must be scheduled.  After 
the hearing, the case must be returned to 
the Board in accordance with established 
appellate procedure.

If the Veteran does not want a Board 
hearing, the AMC/RO must conduct the 
following development.

2.  The Veteran must be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for sleep apnea, to include as 
secondary to PTSD.  The Veteran should be 
provided with a copy of 38 C.F.R. § 3.310 
and the amendment to that regulation, 
effective October 10, 2006.  The AMC/RO 
must also develop and adjudicate a raised 
issue of entitlement to service connection 
for asbestos-related lung disease. 

3.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his PTSD and sleep apnea 
should be obtained and made part of the 
claims file.  

4.  The Veteran should be scheduled for a 
new VA psychiatric examination.  The 
claims file must be sent to the examiner 
for his or her review.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, 
the clinical examination, and any tests 
that are deemed necessary, the examiner 
is asked to address the following 
question:

a)	Does the Veteran meet the 
diagnostic criteria for PTSD 
that conforms to the fourth 
edition of the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual for Mental Disorders 
(DSM-IV)?  See also 38 C.F.R. 
§§ 3.304(f), 38 C.F.R. § 
4.125(a) (2009).
b)	If the Veteran has a current 
diagnosis of PTSD, is it at 
least as likely as not (50 
percent or higher degree of 
probability) that his PTSD is 
causally related to his 
verified combat duty during 
WW II? 

The clinician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  The Veteran should be scheduled for a 
new VA respiratory examination.  The 
claims file must be sent to the examiner 
for his or her review.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, 
the clinical examination, any tests 
that are deemed necessary, and 
appropriate X-rays, which should be 
reviewed by a designated "B reader" 
radiologist (i.e., one certified by 
examination to read and grade asbestos 
films), the examiner is asked to 
address the following questions:

a) Is it at least as likely as 
not (i.e., 50 percent or 
greater degree of probability) 
that any lung disease that is 
currently present, began during 
service or is due, at least in 
part, to any incident of active 
duty, to include exposure to 
asbestos?

b) Is it at least as likely as 
not (50 percent or more degree 
of probability) that the 
Veteran's sleep apnea was 
caused or aggravated by his 
PTSD and/or asbestos-related 
lung disease, if present?

The clinician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended nexus or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the examiner finds a disability was 
aggravated by a service-connected 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
disability (e.g., slight, moderate) 
before the onset of aggravation.

6.  Thereafter, the raised claim for 
service connection for an asbestos-related 
lung disease must be adjudicated.  If the 
claim is denied, the Veteran must be 
provided an opportunity to file a notice 
of disagreement and, after an appropriate 
statement of the case is issued, a 
substantive appeal.  

7.  The AMC/RO must readjudicate the claim 
for service connection for PTSD and sleep 
apnea, to include as secondary to PTSD 
and/or asbestos-related lung disease on 
the basis of the evidence of record and 
all governing legal authority.  

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.





The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).



